Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 56-80 are currently pending.
Requirement for Election/Restriction
	Applicant must make the following election consonant with the following instructions: 
(1) Election of a single disclosed species of second agent;
The species are independent and/or distinct because these species are not necessarily obvious variants of each other based on the current record and there is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics. The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112(a).
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election. 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the 
Should Applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, Applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the Examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species. 
Upon the allowance of a generic claim, Applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i). 
Note that the Examiner reserves the right to consider additional requirements for restriction and/or election of species that may result in an additional office action(s) as a result of any amendments made to the instant claims that clarify and/or alter the scope of subject matter instantly claimed. 
	Applicant's representative, Alina K. Khankin (Reg. No. 69,372) telephonically elected the agent, ursodeoxycholic acid.



Status of Claims
	Claims 56-80 are pending.  Claim 70 and 78 are withdrawn from further consideration pursuant to 37 C.F.R. 1.142(b) as being drawn to non-elected subject matter, there being no allowable generic or linking claim.
	Claims 56-69, 71-77 and 79-80 are currently under examination and the subject matter of the present Office Action.

Specification
	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Examiner Note
The chemical structure as presented in the independent claims is not entirely legible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



Claims 56-67 and 69-75 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gillberg (U.S. 2013/0225511) in view of Gedulin et al. (U.S. 2011/0294767).
	Gillberg et al. teach a method of treating general cholestasis of pregnancy and associated symptoms thereof such as pruritis with administration of an ASBTI (alternatively known as IBAT inhibitor) (claim 3).  ASBTIs may alternatively exist in solvated and hydrated forms (paragraph [0053]).  In certain embodiments, a dosage regimen to treat, prevent, or ameliorate the condition(s) for which relief is sought, is modified in accordance with a variety of factors. These factors include the disorder from which the subject suffers, as well as the age, weight, sex, diet, and medical condition of the subject. Thus, in various embodiments, the dosage regimen actually employed varies and deviates from the dosage regimens set forth herein (paragraph [0330]).  The pharmaceutical compositions described herein are formulated as a dosage form. As such, in some embodiments, provided herein does a dosage form comprise a compound described herein, suitable for administration to an individual. In certain embodiments, suitable dosage forms include, by way of non-limiting example, aqueous oral dispersions, liquids, gels, syrups, elixirs, slurries, suspensions, solid oral dosage forms, aerosols, controlled release formulations, fast melt formulations, effervescent formulations, lyophilized formulations, tablets, powders, pills, dragees, capsules, delayed release formulations, extended release formulations, pulsatile release formulations, multiparticulate formulations, and mixed immediate release and controlled release formulations (paragraph [0397]).  A daily dose in the rage of 0.02-20 mg is employed. However the daily dose will necessarily be varied depending upon the host treated, the particular route of administration, and 
Gillberg et al. are silent on the administration of the elected ASBTI.
Gedulin et al. teaches that the instantly claimed compound is an ASBTI (claims 1 and 14):

    PNG
    media_image1.png
    299
    227
    media_image1.png
    Greyscale

	The above structure indicates the presence of a potassium salt.  The compound is present in a composition that is administered orally (paragraph [0380]).  This ASBT inhibitor reduces intraenterocyte bile acids or reduces necrosis and/or damage to ileal architecture (paragraph [0004]).  Less than 10% of the ASTB inhibitor is systemically absorbed (paragraph [0090]).
One of ordinary skill in the art would have found it prima facie obvious at the time of the invention to administer the elected compound for the treatment of primary sclerosing cholangitis (PSC).  One would have been motivated to do so because the claimed compound is a well known ASBT inhibitor and in turn ASBT inhibitors are known to be therapeutically effective for treating primary sclerosing cholangitis (PSC).  As such, one would have a reasonable expectation of success that the claimed 
Regarding the functional limitation of “wherein administration of the ASTBI decreases serum bile acid or hepatic bile acid levels in the patient by at least 20% as compared to bile acid levels prior to administration”,  it is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). 
Regarding the dosage amount and dosage ranges claimed as well as administered before ingestion of food, optimization of these amounts and parameters are well within the skill of the artisan before the effective filing date and would not have required undue experimentation or have been outside the realm of knowledge generally available to the skilled artisan.  Factors that would have been taken into consideration when making such a determination would have included, but not have been limited to, the age, weight, sex, diet and medical condition of the patient, severity of the disease, route of administration, pharmacological considerations, e.g., activity, efficacy, pharmacokinetics and toxicology profiles of the particular compound employed, whether a drug delivery system is utilized and whether the compound is administered as part of a drug combination. Thus, the dosing and regimen of administration that would have actually been employed would have been expected to vary widely and, in the absence of evidence to the contrary, would not have been inconsistent with that which is presently claimed. 

Claims 68 and 76-80 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gillberg (U.S. 2013/0225511) in view of Gedulin et al. (U.S. 2011/0294767) as applied to claims 56-67 and 69-75 above, and further in view of Geenes et al. (World J. Gastroenterol, 2009, May 27; 15(17): 2048-2066).
The teachings of Gillberg in view of Gedulin et al. have been set forth supra.

Geenes et al. teaches that intrahepatic cholestasis of pregnancy (ICP) is characterized by an increased risk of intrauterine death and preterm labour (page 2052).  ICP presents in the second and third trimester of pregnancy (Table 3).  ICP is associated with a risk of malabsorption of fat soluble vitamins due to reduced enterohepatic circulation of bile acids and subsequent reduction of uptake in the terminal ileum.  Therefore many clinicians opt to treat women with oral vitamin K to guard against the theoretical risk of fetal antepartum and maternal intra- or postpartum hemorrhage (page 2059, right column).
One of ordinary skill in the art would have found it prima facie obvious to administer the claimed ASBTI in combination with the fat soluble vitamin K.  One would have been motivated to do so as it is known that intrahepatic cholestasis of pregnancy (ICP) patients are in need of supplemental vitamin K, as is detailed in Geenes et al.  As such, one would have a reasonable expectation of success that the combination of the claimed ASBTI and vitamin K would be therapeutically effective for treating intrahepatic cholestasis of pregnancy.  Further, ICP is characterized by intrahepatic intrauterine death and preterm labor and therefore treatment would reduce the risk of the aforementioned respectively.

CONCLUSION
No claim is found to be allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA PAGONAKIS whose telephone number is (571)270-3505.  The Examiner works a flexible schedule and can usually be reached Monday-Friday 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






AP

/ANNA PAGONAKIS/
Primary Examiner, Art Unit 1628